USCA11 Case: 21-13849      Date Filed: 09/13/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13849
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RICKY LEE JACKSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
             D.C. Docket No. 3:18-cr-00068-RV-1
                   ____________________
USCA11 Case: 21-13849         Date Filed: 09/13/2022    Page: 2 of 6




2                      Opinion of the Court                 21-13849


Before NEWSOM, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       Ricky Lee Jackson, a federal prisoner, appeals the district
court’s denial of his motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A). In response, the government moves
for summary affirmance of the district court’s order. After careful
consideration, we conclude that summary affirmance is appropri-
ate and grant the government’s motion.
                               I.

        In 2019, Jackson pled guilty to possession of a firearm and
ammunition as a convicted felon, in violation of 18 U.S.C. §§
922(g)(1) and 924(a)(2). He had, as the district court put it, a “very
significant past criminal history” with “about as many” criminal
history points and arrests as the court had ever seen. The district
court sentenced him to ninety-six months’ imprisonment.
       A little less than two years after his sentencing, in February
2021, Jackson filed a pro se motion for compassionate release under
Section 3582(c)(1)(A)(i). He contended that the risk of COVID-19,
combined with his underlying health conditions of chronic obstruc-
tive pulmonary disease, diabetes, hypertension, high cholesterol,
and post-traumatic stress disorder amounted to an extraordinary
and compelling reason for a sentence reduction. He argued that his
health conditions made it difficult for him to recover after testing
positive for COVID-19 in January 2021, and he feared he would die
USCA11 Case: 21-13849         Date Filed: 09/13/2022      Page: 3 of 6




21-13849                Opinion of the Court                          3

if he contracted a new variant of the virus. The district court dis-
missed Jackson’s motion without prejudice for failure to exhaust
his administrative remedies. The district court provided, however,
“If evaluated on the merits, the motion would also have to be de-
nied upon full consideration of the factors in Title 18, United States
Code, Section 3553(a).”
        Jackson filed a second Section 3582(c)(1)(A) motion for com-
passionate release in September 2021, this time demonstrating that
he had sufficiently exhausted his administrative remedies. The dis-
trict court denied the motion, referring to its prior order. It addi-
tionally stated that Jackson had “already fully recovered from an
infection of COVID-19, and ha[d] also refused to be vaccinated.”
This appeal followed. The government moved for summary affir-
mance of the district court’s order or to stay the briefing schedule
in the alternative.
                                II.

        Summary disposition is appropriate where, among other
things, “the position of one of the parties is clearly right as a matter
of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969). We review the district court’s denial of a
§ 3582(c)(1)(A) motion for abuse of discretion. See United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). A district court abuses its
discretion if it applies an incorrect legal standard, follows improper
USCA11 Case: 21-13849         Date Filed: 09/13/2022     Page: 4 of 6




4                       Opinion of the Court                 21-13849

procedures in making the determination, or makes findings of fact
that are clearly erroneous. United States v. Khan, 794 F.3d 1288,
1293 (11th Cir. 2015).
                               III.

       Jackson argues that the district court erred as a matter of law
because its order denying his second motion for compassionate re-
lease was too “barebone, boilerplate, conclusory, and sparse” to al-
low for meaningful appellate review. He also disputes that his
COVID-19 recovery and lack of vaccination prevent him from ob-
taining compassionate release and argues that, even without the
COVID-19 pandemic, his medical records demonstrate several
chronic conditions warranting compassionate release. We disa-
gree.
       Section 3582(c)(1)(A) gives district courts the discretion to
reduce a criminal defendant’s sentence for “extraordinary and com-
pelling reasons.” We have held that the Sentencing Commission’s
policy statement governing compassionate release, United States
Sentencing Guidelines Manual § 1B1.13, defines the universe of
“extraordinary and compelling” reasons that may justify a reduced
sentence. United States v. Bryant, 996 F.3d 1243, 1251−52 (11th Cir.
2021); U.S.S.G. § 1B1.13 cmt. n.1(A)(ii) (defining a medical condi-
tion as extraordinary and compelling when “[t]he defendant is . . .
suffering from a serious physical or medical condition . . . that sub-
stantially diminishes the ability of the defendant to provide self-care
USCA11 Case: 21-13849         Date Filed: 09/13/2022    Page: 5 of 6




21-13849               Opinion of the Court                         5

within the environment of a correctional facility and from which
he or she is not expected to recover”).
       Where a defendant is eligible for relief, the court must con-
sider “the applicable § 3553(a) factors” in deciding whether to grant
or deny the defendant’s motion. United States v. Cook, 998 F.3d
1180, 1185 (11th Cir. 2021). Section 3553(a) factors include the of-
fense’s nature and circumstances, the defendant’s history and char-
acteristics, the need to protect the public, the kinds of sentences
available, the applicable guideline range, and the need to avoid un-
warranted sentencing disparities. 18 U.S.C. § 3553(a).
       The weight given to any of the § 3553(a) factors is “commit-
ted to the sound discretion of the district court.” United States v.
Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016); United States v.
Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013). The court need not
state that it has explicitly considered each of the Section 3553(a)
factors or discuss each factor. Id. at 1326. Instead, “an acknowledg-
ment by the district court that it considered the § 3553(a) factors
and the parties’ arguments is sufficient.” United States v. Tinker, 14
F.4th 1234, 1241 (2021) (quoting United States v. Taylor, 997 F.3d
1354 (11th Cir. 2021)). Even when a criminal defendant is eligible
for compassionate release, his motion cannot be granted unless the
§ 3553(a) factors weight in favor of compassionate release. See id.
at 1237−38 (“Because all three conditions— i.e., support in
§ 3553(a) factors, extraordinary and compelling reasons, and adher-
ence to the § 1B1.13’s policy statement—are necessary, the absence
of even one would foreclose a sentence reduction.”).
USCA11 Case: 21-13849         Date Filed: 09/13/2022      Page: 6 of 6




6                       Opinion of the Court                  21-13849

       Here, we agree with the government that there is no sub-
stantial question that the district court acted within its discretion in
denying Jackson’s motion for compassionate release based on the
Section 3553(a) factors. By referencing its prior order, the district
court provided sufficient information for us to meaningfully re-
view its decision. Contrary to Jackson’s argument that the court’s
reasoning was insufficiently “sparse,” the court explicitly acknowl-
edged that it considered the Section 3553(a) factors in denying both
Jackson’s first and second motions for compassionate release. The
court was not required to discuss each factor explicitly. Kuhlman,
711 F.3d at 1326.
       We need not address Jackson’s second argument—that his
infection and recovery from COVID-19 did not affect the “extraor-
dinary and compelling” nature of his medical conditions—because
the district court’s finding that the Section 3553(a) factors do not
warrant a sentencing reduction forecloses relief. See Tinker, 14
F.4th at 1237−38.
      The district court did not abuse its discretion. Accordingly,
we GRANT the government’s motion for summary affirmance.
We DENY all other pending motions as moot. See Groendyke
Transp., Inc., 406 F.2d at 1162.